J-S70016-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                   Appellee            :
                                       :
                  v.                   :
                                       :
JASON O’NEILL                          :
                                       :
                   Appellant           :     No. 597 EDA 2014

                Appeal from the PCRA Order August 19, 2013
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0903901-1996

BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*

CONCURRING STATEMENT BY STRASSBURGER, J.:FILED DECEMBER 05, 2014

     I join the Majority Memorandum.        I write separately to note that

Appellant filed his PCRA petition on June 21, 2010. The record shows that

the PCRA Intake Unit reviewed it on June 28, 2010.       However, it appears

that the PCRA court did not issue a Pa.R.Crim.P. 907 notice until January 16,

2013, over two-and-a-half years later.     Such a long delay raises serious

questions about whether justice is being served.




* Retired Senior Judge assigned to the Superior Court.